            AO I 09 (Rev. 2/90) Seizure Wa rrant




                                                   UNITED STATES DISTRICT COURT
                                                                 for the
                                                                                                 'l0 \ 8 N0~ 25 P ~ 3:49
                                                        SOUTHERN DISTRICT OF OHIO

                               In the M atter of the Seizure of:         )
                                                                         )
             The contents of First Merchants Bank Account No .           )
             2712050003 , held in the name ofTowfiq Market,              )   Case N o.
             LLC, up to the amount of $323 ,585.18 .                     )

            TO:        Any authorized law enforcement officer:

                  An application by a federal law enforcement officer or an attorney for the government having been
            made before me by Jeffrey Rees, Special Agent, FBI who has reason to believe that in the Southern District of
            Ohio there is now certain property which is subject to forfeiture to the United States, namely (describe property to be
            seized)


                        The contents of First Merchants Bank Account No. 2712050003 , held in the name of
                        Towfiq Market, LLC, up to the amount of$323,585.18.

                   I find that the affiant(s), or any recorded testimony, establish probable cause to believe that the property
            so described is subject to seizure and that grounds exist for the issuance of this seizure warrant.

                    YOU ARE HEREBY COMMANDED to execute this warrant on or before                         NO! .a dlJlt>
                                                                                                             I
            (not to exceed 14 days), in the daytime (6:00 A.M. to 10:00 P.M.). Unless delayed notice is authorized, you
            must give a copy of this warrant and a receipt for the property taken to the person from whom, or from whose
            premises, the property was taken, or leave the copy and receipt at the place where the property was taken.

                   The officer executing this warrant, or an officer present during the execution of the warrant, must
            prepare an invento as required by )..aw and promptly return this warrant and inventory to United States
            Magistrate Judg                     ft            -              .
           THE ABOVE-REFERENC
           seizure of the contents of the a ove-referenced account(s) and to refuse the withdrawal of any amount from
    ckra.\ said account(s) by anyone other than duly authorized law enforcement agents; promptly provide officers or
       ,
~ 1A.V contractors of          ~temal Re venne g@rviee with the current account balances; and continue to accrue any
~v.r td"i°•~posi~s, interest, dividends, and any other amount credited to said account(s) until law enforcement agents, or
  b ~(I'~ authonzed representative from th~emal Revenu e Senoioe direct that the contents of said account(s) be
 \~ t<---- finally liquidated. Service of this/ seizure warrant may be made by facsi ·                    ·ded that a hard copy is
 Ql)       thereafter served by regular mail, 6 vernight mail, or pers..onal delivery.        ~\'t.S OISTR1.
 J                                         ~~cz.,.-. t 6'\.t.~h"-"'"1.-•~ u- ,.._ tmfl. c.:,'\t-.          • C;-
                                                           I,('le.5-n,~'"        r_    ~      •*     °"'       'Q
            W'\/~ 1, JblCU                          \ J ', &2 fI.(Yt                  § •                ··~~~---.
             Date and Time Issued


             Columbus, Ohio
             City and State
AO 93 (Rev. 11 /1 3) Search and Seizure Warrant (Page 2)

                                                                          Return

Case No .:                                 Date and time warrant executed:              Copy of warrant and inventory left with:       I _
 z ! fg ... /Y\T-552)                       11/' /;~       I(   i   /0:()011.fY'v       1'V ~~ii ~M t'o bt""t>..AC~        ii\   to/11MD~~.Ll fo
                                                                                         I                                                   J
In_v)'1tory made in the y resence of:
 fVo 1" 4.Dol1cPt.6 {e
Inventory o'f~he property taken and name of any person(s) seized:

         ().(fic!AI chuk     fndi.Ae f'"la '71e. -l'o "£4111~,,I St-ertes fl"-r5fta./1
          ) ~rv1c~; 11 /11 -rAe 0i./Vlol/\fl.1 of ~ f6f; ~t:?4.1~ a./\-J clt:-1.teA
         1t/'J/!fl fl\/""~ frov1'd,ztfi by coun€r 5"erv/ee 011 11/;3 /1~,




                                                                        Certification


   .    I d~clare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated Judge.



Date:      I//u / 13
             I      I
